Title: Elizabeth Trist to Thomas Jefferson, 11 July 1816
From: Trist, Elizabeth House
To: Jefferson, Thomas


          
            My Valued Friend
            Bird wood 11th July—16
          
          If I had obey’d the impulse of my heart I shou’d long ere now have express’d my thanks for your favor of the 28th of April but the fear of being troublesome to my friends often deters me from writing, altho the last Winter and Spring almost incapasatated me from making the attempt my Spirits flag’d and I retain’d only the remembrance of what had occasion’d me unhappiness, and constantly in a state of Somnolency induced me to believe I shou’d become inanimate but thank God I am better, tho I daily feel the effects of age I need not assure you how much it revived me to have proof of your being in existance and in good health and on Peacheys Return from Albemarle he confirmd the glad  tidings to us, that he never saw you in better health or in as good spirits God grant that the blessing may be long continued to you The news paper of last weeks announces the Death of our friend Hawkins I was not surprised for his life has been prolong’d beyond my expectation, but the loss of a friend can not but excite emotions, I believe he has done a great deal of good in melioration of
			 the Savage life—tho I believe he made many enemies among the white Settlers in establishing the Rights  of the Indians but time will do justice to his memory and acknowledge his Philanthrophy—I was surprised to see Charles Thompsons name in the paper for I was under the impression of his being defunct some years, have you ever seen his translation of the Bible? I want an Edition of that Holy Book printed with a large
			 letter pray recommend to me what edition you think the best I think your predictions will Soon be verified with regard to France and England if the News papers are to be depended upon. a Storm is gathering which will revolutinonize england and emancipate france from her present oppressors—I agree with you that it wou’d have been better for the happiness of mankind If Bonaparte had been a Prisoner in St Helna Helena instead off of destroying the human race by his ambitious projects, I used to consider him in a very advantagious point of view till he made that campaign in Russia never was any thing more horror horrid then the description given by  Labaume of the sufferings misery and Death of 400 thousand Souls that composed the french Army besides the destruction they caused in Russia, and the misery they have entail’d on that people So much for large standing armies, for it appears that the state of the french Army made it necessary to undertake somthing to appease the discontent which prevaild in the Army consiquence of their inactive state, Pillage and promotion seem’d to be the general motive that led to that campaign and perhaps it is well for mankind that they met so severe a check God grant that we may never keep up a large Army in time of Peace we have much to be thankful for that our destinay has removed us from the Neighbourhood of such Sanguinary people, Mr Gilmer and my Neice joins me in wishing you long life and health and every other blessing that can render the evening of your days pleasant and happy and believe me your Sincere friend
          E, Trist
        